Citation Nr: 1724003	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-11 027	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic severe sinusitis.  

2.  Entitlement to service connection for traumatic brain injury (TBI) with loss of consciousness.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for bleeding in nasal passages (also claimed as breathing and nasal problems) as a result of herbicide exposure.  

5.  Entitlement to service connection for skin problems as a result of herbicide exposure.  

6.  Entitlement to service connection for mild degenerative arthrosis and degenerative disc disease (DDD) of the lumbar spine.  

7.  Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to February 1969.  The Veteran died in November 2012, and the appellant is the Veteran's surviving spouse.  

These matters come to the Board of Veterans' Appeals (Board) from September 2010, January 2011, May 2011, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

In February 2017 and May 2017, prior to the promulgation of a decision in the appeal, the appellant's representative indicated that she no longer desired to proceed as a substituted appellant and wished to withdraw all claims on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the claims on appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In February 2017 and May 2017, prior to the promulgation of a decision in the appeal, the appellant's representative indicated that she no longer desired to proceed as a substituted appellant and wished to withdraw all claims on appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


